Case 2:16-cv-08979-AB-AGR Document 204-3 Filed 11/25/20 Page 1 of 4 Page ID #:7964



    1   Michael H. Boyamian, SBN 256107
        Armand R. Kizirian, SBN 293992
    2   BOYAMIAN LAW, INC.
        550 N. Brand Blvd., Suite 1500
    3   Glendale, CA 91203
        Telephone: (818) 547-5300
    4   Facsimile: (818) 547-5678
        E-mail: michael@boyamianlaw.com
    5           armand@boyamianlaw.com
    6   Michael S. Morrison, SBN 205320
        ALEXANDER MORRISON + FEHR LLP
    7   1900 Avenue of the Stars, Suite 900
        Los Angeles, California 90067
    8   Telephone: (310) 394-0888
        Facsimile: (310) 394-0811
    9   E-mail: mmorrison@amfllp.com
   10   Attorneys for Plaintiffs SEVAG CHALIAN,
        SIGFREDO CABRERA, ENKO TELAHUN,
   11   CHRISTINE MCNEELY, PATRICK BRENNAN,
        and the Settlement Class
   12
        (Additional Counsel Listed on Following Page)
   13
                              UNITED STATES DISTRICT COURT
   14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
   15
         SEVAG CHALIAN, an Individual,              Case No.: 2:16-cv-08979-AB-AGR
   16    Individually and on behalf of all others
         similarly situated and the general         Related Case No.: 2:20-cv-02401-AB-
   17    public,                                    AGR
   18                    Plaintiffs,                Assigned to Hon. Andre Birotte Jr.
   19          v.                                   REQUEST FOR JUDICIAL
                                                    NOTICE IN SUPPORT OF
   20    CVS PHARMACY, INC., a Rhode                PLAINTIFFS’ RESPONSE TO THE
         Island corporation; CVS RX                 OBJECTIONS OF PARVIN
   21    SERVICES, INC., a New York                 GHASSEMIAN TO THE
         corporation; GARFIELD BEACH                PROPOSED CLASS ACTION
   22    CVS, LLC, a California limited             SETTLEMENT
         liability company; and DOES 1 thru
   23    100, inclusive,                            [Filed Concurrently with Plaintiffs’
                                                    Response to Objections of Parvin
   24                    Defendants.                Ghassemian to the Proposed Class
                                                    Action Settlement]
   25
                                                    Date:       December 4, 2020
   26                                               Time:       10:00 a.m.
                                                    Location:   Courtroom 7B
   27
                                                    Complaint Filed: July 20, 2016
   28                                               Action Removed: December 5, 2016

            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
            GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-3 Filed 11/25/20 Page 2 of 4 Page ID #:7965



    1   R. Craig Clark (SBN 129219)
        cclark@clarklawyers.com
    2   Alicja A. Urtnowski (SBN 321215)
        aurtnowski@clarklawyers.com
    3   CLARK LAW GROUP
        3258 Fourth Avenue
    4   San Diego, CA 92103
        Telephone: (619) 239-1321
    5   Facsimile: (888) 273-4554
    6   Thomas W. Falvey, SBN 65744
        LAW OFFICES OF THOMAS W. FALVEY
    7   550 N. Brand Blvd., Suite 1500
        Glendale, CA 91203
    8   Telephone: (818) 547-5200
        Facsimile: (818) 500-9307
    9   E-mail: thomaswfalvey@gmail.com
   10   Walter Haines, SBN 071075
        UNITED EMPLOYEES LAW GROUP
   11   5500 Bolsa Avenue, Suite 201
        Huntington Beach, CA 92649
   12   Telephone: (562) 256-1047
        Facsimile: (562) 256-4554
   13
        Attorneys for Plaintiffs SEVAG CHALIAN,
   14   SIGFREDO CABRERA, ENKO TELAHUN,
        CHRISTINE MCNEELY, PATRICK BRENNAN,
   15   and the Settlement Class
   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                             1
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
            GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-3 Filed 11/25/20 Page 3 of 4 Page ID #:7966



    1   TO THE COURT, DEFENDANT, AND ITS COUNSEL OF RECORD:
    2         PLEASE TAKE NOTICE THAT Plaintiffs Sevag Chalian, Sigfredo
    3   Cabrera, Enko Telahun, Christine McNeely, and Patrick Brennan (“Plaintiffs”), by
    4   and through their attorneys of record, hereby request the Court to take judicial
    5   notice pursuant to Federal Rule of Evidence 201(b) of the following in support of
    6   their Response to the Objection of Parvin Ghassemian:
    7         1.     Attached as Exhibit “1” to the Declaration of Armand R. Kizirian is a
    8   true and correct copy of Plaintiff’s Motion for Preliminary Approval of Class
    9   Action and PAGA Settlement dated February 2, 2018 in Foscue v. Ken Garff
   10   Automotive Group, et al. (Los Angeles Sup. Ct. Case No. BC648132).
   11         2.     Attached as Exhibit “2” to the Declaration of Armand R. Kizirian is a
   12   true and correct copy of the Court’s Order Denying Preliminary Approval of Class
   13   Action and PAGA Settlement dated July 3, 2018 in Foscue v. Ken Garff
   14   Automotive Group, et al. (Los Angeles Sup. Ct. Case No. BC648132).
   15         3.     Attached as Exhibit “3” to the Declaration of Armand R. Kizirian is a
   16   true and correct copy of the Request for Dismissal of Class Action dated
   17   September 25, 2018 in Foscue v. Ken Garff Automotive Group, et al. (Los Angeles
   18   Sup. Ct. Case No. BC648132).
   19         4.     Attached as Exhibit “4” to the Declaration of Armand R. Kizirian is a
   20   true and correct copy of Plaintiff Jeffrey Winters’ Notice of Motion and
   21   Unopposed Motion for Award of Reasonable Attorneys' Fees and Costs dated
   22   August 17, 2011 in Jeffrey Winters v. Base Productions, Inc., LASC Case No.
   23   BC410650.
   24         Rule 201(b)(2) of the Federal Rules of Evidence states: “The court may
   25   judicially notice a fact that is not subject to reasonable dispute because it - can be
   26   accurately and readily determined from sources whose accuracy cannot reasonably
   27   be questioned.” Further, Rule 201(c)(2) of the Federal Rules of Evidence states:
   28   “The court - must take judicial notice if a party requests it and the court is supplied
                                             2
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
            GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
Case 2:16-cv-08979-AB-AGR Document 204-3 Filed 11/25/20 Page 4 of 4 Page ID #:7967



    1   with the necessary information.”
    2
         Dated: November 25, 2020          BOYAMIAN LAW, INC.
    3                                      ALEXANDER MORRISON + FEHR LLP
                                           LAW OFFICES OF THOMAS W. FALVEY
    4                                      CLARK LAW GROUP
                                           UNITED EMPLOYEES LAW GROUP
    5

    6
                                           By: /s/ Armand R. Kizirian
    7                                      Armand R. Kizirian
                                           Attorneys for Plaintiffs SEVAG CHALIAN,
    8                                      SIGFREDO CABRERA, ENKO TELAHUN,
                                           CHRISTINE MCNEELY, PATRICK
    9                                      BRENNAN, and the Settlement Class

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26
   27

   28
                                             3
            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
            GHASSEMIAN OBJECTIONS TO THE PROPOSED CLASS ACTION SETTLEMENT
